UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
      v.                            )                 Criminal No. 21-0350 (PLF)
                                    )
ANTIONNE DE SHAUN BRODNAX,          )
                                    )
            Defendant.              )
____________________________________)

                                             ORDER

               A “hybrid” evidentiary hearing in this case is scheduled to begin at 10:00 a.m. on

July 12, 2022. See May 25, 2022 Minute Order; see also April 11, 2022 Order [Dkt. No. 52]

at 1-2. The Court hereby notifies the parties that the evidentiary hearing will take place in

Courtroom 29 in the courthouse Annex and that the following procedures and restrictions will

govern the proceeding, consistent with the practices outlined in Appendices 7 and 8 of the

Continuity of Operations Plan During the COVID-19 Pandemic. See Continuity of Operations

Plan During the COVID-19 Pandemic (July 15, 2020), https://www.dcd.uscourts.gov/

coronavirus-covid-19-response-information-and-announcements; id., Appendix 7 (updated

Oct. 27, 2020); id., Appendix 8 (updated Mar. 2, 2022).

               1.      All persons that attend the evidentiary hearing must wear face masks

covering the mouth and nose throughout the entire proceeding, except as directed by the Court.

The Court may provide testifying witnesses or other participants with a clear protective facial

mask. See Appendix 7 ¶ 4; Appendix 8 ¶ 2(c)(iii). Participants are reminded that, pursuant to

Standing Order No. 21-45, “[a]ll individuals, regardless of vaccination status, are required to

wear a face mask, which must completely cover the nose and mouth, at all times while in the
public and non-public areas” of the courthouse. In Re: Reinstatement of Mask Requirement for

All Individuals in Public and Non-Public Areas of Courthouse, Standing Order No. 21-45 (BAH)

(July 30, 2021), at 1-2, available at: https://www.dcd.uscourts.gov/coronavirus-covid-19-

response-information-and-announcements; see also Mask Requirements in the Public Areas of

the Courthouse and Courtrooms (Apr. 4, 2022), https://www.dcd.uscourts.gov/coronavirus-

covid-19-response-information-and-announcements.

               2.        The number of individuals in the courtroom will be limited to the

minimum necessary. Each party may have a maximum of three individuals seated at counsel

table. A maximum of seven individuals, including any observers, may be seated on each side of

the gallery in a physically distanced manner. See Appendix 7 ¶ 5(b), (d)-(e).

               3.        As previously ordered, Mr. Brodnax shall appear remotely through Zoom

videoconference. See April 11, 2022 Order [Dkt. No. 52] at 2. Counsel for the parties should

contact John Cramer, who can be contacted at John_Cramer@dcd.uscourts.gov, in advance of

the hearing to coordinate any IT issues, including with regard to the presentation of video

evidence.

               4.        All participants and observers must remain at or near their assigned places

throughout the proceeding, except as directed by the Court. See Appendix 8 ¶ 2(c)(iv).

Attorneys shall speak and examine witnesses using the microphones at the podiums beside their

respective counsel table, and they shall not move away from their assigned places at counsel

table unless the Court authorizes them to do so. Attorneys may remove their marks while

speaking. If the Court recesses for a break, all participants must return to their assigned places

from before the break.

               5.        Witnesses presenting live testimony will wait in witness rooms located




                                                  2
adjacent to the courtroom prior to testifying. The courtroom deputy clerk will show counsel the

location of the witness rooms on the morning of the hearing. Counsel will be responsible for

directing their witnesses to the witness rooms when the witnesses arrive, and for retrieving their

witnesses from the witness rooms when it is time for the witnesses to testify.

               6.      Witnesses will testify from the witness stand. Witnesses must remain

seated and may remove their masks while testifying. The proponent of a witness will be

responsible for cleaning the witness seating area and microphones with court-provided

disinfectant wipes before and after each witness testifies. The proponent of a witness must place

any materials they wish the witness to reference, including copies of exhibits, in the witness

seating area before the witness is seated in the witness stand.

               7.      Any individual who has tested positive for COVID-19, is experiencing

symptoms consistent with COVID-19, or learns of exposure to an individual who has tested

positive for COVID-19, should not come to the courthouse and should contact the courtroom

deputy clerk for further instructions. If during the proceeding any participant experiences

symptoms consistent with COVID-19 or learns of exposure to an individual who has tested

positive for COVID-19, that person should notify the courtroom deputy clerk immediately. See

Appendix 7 ¶ 6; Appendix 8 ¶ 2(c)(i)-(ii).                                    Digitally signed by
                                                                              Paul L. Friedman
               SO ORDERED.
                                                                              Date: 2022.07.08
                                                                              12:57:51 -04'00'
                                                              ___________________________
                                                              PAUL L. FRIEDMAN
                                                              United States District Judge
DATE: July 8, 2022




                                                 3